Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, filed 04/06/2021 amending the claims to a process as amended in the claim set dated on 04/06/2021 have been fully considered and overcome the rejection(s) of record. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed amendment to process claim as amended in claim set dated 04/06/2021 necessitates further search. However, a search by the Examiner and STIC did not identify any prior art reference(s) that anticipate and render obvious the claims as amended. The closest prior art is Feygin et al. (US,5,876,550). Reygin et al. teaches a method of converting layers of sheet material into a plurality of slices that form a three-dimensional object, said method comprising the steps of: 
   defining wanted and unwanted regions in each layer of said sheet material, the wanted regions comprising the slices of said three dimensional object; 
   forming a stack of said sheet material by (a) positioning each said layer of said sheet material over a work station and (b) strongly bonding each of said wanted regions to at least one adjacent wanted region of said sheet material using a forming tool movably mounted over 
   forming a boundary line between wanted and unwanted regions of each of said layers by cutting said sheet material with said forming tool; and 
   forming a plurality of lines in unwanted regions of at least some of said layers by cutting said sheet material with said forming tool to further facilitate removal of said unwanted regions, see claim 1. Reygin et al. also teaches applying radiant heat and pressure during the bonding operation, see Fig. 69. Reygin et al. teaches the block of material created on the platform as a result of laminating process is slowly cooled to reduce the formation of internal stresses and then subjected to an impact or vibration, see col. 13, lines 39-48. Reygin et al. teaches if the materials are fiber reinforced composite, then the orientation of the fiber can be changed from layer to layer, see col. 213, lines 1-3. Reygin et al. teaches the platform and the environement thereabout is controlled at an elevated temperature just below the fusion, sintering, welding, or softening temperature of the powder, see col. 13, lines 30-34. Reygin et al. does not teach the claimed P4HB, the claimed temperature, and claimed pressure. The Examiner cannot find a reason or motivation to modify the method of Reygin et al. Therefore, the instant claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 8, 12-16, and 26-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628